           Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
FAUSTINO PUJOLS, individually and on behalf of all                       INDEX NO. 20-cv-10373
other similarly situated former and current employees
                                                                         COMPLAINT

                          Plaintiffs,                                    A COLLECTIVE ACTION
                 -v.-                                                    Pursuant to 29 USC §216(b)
SOLUTIONZ VIDEOCONFERENCING, INC
a/k/a SOLUTIONZ, INC. and as successor to and
Real Time Services, Inc., and Laura Widmaier, CEO,
Bill Warnick, CEO and Kirk R. Fernandez, CEO,
Individually,
                           Defendants.
----------------------------------------------------------------X


        Plaintiff Faustino Pujols (“Plaintiff Pujols”), on behalf of himself and all other similarly

situated current and former field technical workers by and through his attorney, Susan Ghim of

the Law Office of Susan Ghim, complaining of Soultionz Videoconferencing, Inc. aka Solutionz,

Inc. (“Solutionz”) successor to and Real Time Services, Inc., (“RTS”), Laura Widmaier, CEO

(“Defendant Widmaier”), individually, Bill Warnick, CEO (“Defendants Widmaier”),

individually, and Kirk R. Fernandez, CEO, individually, (collectively “Defendants”), allege as

follows:

                                        NATURE OF THE ACTION

1.         Plaintiff Faustino Pujols (“Plaintiff Pujols”) brings this action individually and behalf

of all other similarly situated former and current employees (collectively “Collective Plaintiffs”)

pursuant to FLSA, 29 USC 216(b) and 29 U.S.C.§§ 201 et. seq. to remedy violations of the

wage-and-hour provisions of the FLSA in order to remedy Defendants’ policies and practices

of wrongful withholding or non-payment of employees’ earned overtime wages compensation

for all hours worked over 40 hours per work week. Defendants misclassified Plaintiff Pujols as


                                                        1
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 2 of 21




an exempt employee when at all relevant times of his employment Plaintiff Pujols actually

performed non-exempt manual labor for actual overtime hours of approximately 20-25 hours per

work week past 40 hours per week. Based on this willful misclassification, Defendants salaried

Plaintiff Pujols to avoid paying him his hourly and overtime wages for all hours he actually

worked which was approximately twenty (20) to twenty five (25) hours over forty hours per

workweek or approximately sixty (60) to sixty (65) hours per work week. These actual hours

were reflected in time sheets that Plaintiff Pujols submitted to human resources despite not being

paid for those overtime hours.

2.     Based upon information and belief, Solutionz acquired Real Time Services Inc, (“RTS”),

its business locations and its employees on or about 2016. Plaintiff Pujols commenced his

employment with RTS from on or about 2007 until it was acquired on or about 2016 by

Solutionz.

3.     Plaintiff Pujols and other similarly situated Collective Plaintiffs worked as manual

laborers for Solutionz, Inc. (“Solutionz”) and or Solutionz as successor to Real Time Services

Inc, (“RTS”) since on or about January 2016 and for RTS prior to January 2016. Their primary

job duties entailed the transportation of goods sold in interstate commerce and installation of

heavy commercial video / audio and ancillary equipment at clients’ worksites or premises.

4.     Plaintiff Pujols and Collective Plaintiffs were dispatched by their supervisors from

physical office locations in NYC and Long Island. Since on or about 2014, Plaintiff Pujols

received a regular hourly wage of approximately $30 per hour with an overtime rate of $45 per

hour for hours worked over 40 hours per work week.

5.     Since on or about 2016, Solutionz employed RTS employees including Plaintiff Pujols

and paid their wages. Plaintiff Pujols reported regularly during each work week during the



                                                 2
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 3 of 21




relevant time period, Solutionz office location with an address of 1001 6th Avenue, Suite 1202

New York, NY 10018. To report his time and inquiries regarding the terms and conditions of his

employment were required to report to Solutionz Human Resources located in Los Angeles, CA.

6.     Based upon information and belief, from on or about 2018, Plaintiff Pujols was given an

assistant manager title and salaried as non-exempt employees for Solutionz to avoid paying

Plaintiff Pujols his overtime wages.

7.     Plaintiff Pujols brings this action on behalf of himself and all other similarly situated

Collective Plaintiffs of all locations owned and operated by Defendants who were unlawfully

salaried and/or not paid overtime wages for hours they actually worked past forty (40) hours per

workweek pursuant to the Federal Rules of Civil Procedure 23 to remedy violations of NYLL

and their respective and attendant rules, regulations and wage orders.

8.      Plaintiff Pujols also brings this action on behalf of himself and all other similarly

situated Collective Plaintiffs of all locations owned and operated by Defendants to remedy

Defendants’ violations of NYLL Article 6 §190 et seq., New York State Department of Labor

wage orders and regulations and failure of Defendants to comply with notice and record-keeping

requirements.

9.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL. Defendants’ conduct extended beyond the Plaintiff Pujols to all other similarly

situated employees.

10.    Plaintiff Pujols on behalf of himself and other similarly situated current and former

employees of Defendants were misclassified and/or salaried as exempt employees when those

employees’ continuous manual labor duties and performance of those non-exempt duties



                                                  3
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 4 of 21




remained unchanged to enable Defendants avoidance of payment of overtime wages to Plaintiff

Pujols and Collective Plaintiffs in violation of FLSA and NYLL.

11.     Plaintiff Pujols seeks compensation for Defendants’ failure to pay overtime wages, back

pay for retaliatory termination, liquidated damages, penalties, compensatory damages, pre-

judgment and post-judgment interest, and attorneys’ fees and costs, pursuant to the FLSA and

NYLL.

                                 JURISDICTION AND VENUE

12.     This Court has original jurisdiction over this action pursuant to 28 USC §1331, §1337,

29 USC §216 (b), (c),§ 217.

13.     This Court has supplemental jurisdiction over the New York state law claims under the

28 USC §1367(a).

14.     This Court may properly maintain personal jurisdiction over Defendants under Rule 4 of

the Federal Rules of Civil Procedure because Defendants’ contacts with this state and this

judicial district are sufficient for exercise of jurisdiction over Defendants so as to comply with

traditional notions of fair play and substantial justice

15.     Venue in this district is proper under 28 USC §1391 because all or a substantial part of

the events or omissions giving rise to the claims occurred in this district.

                               The Parties and Factual Allegations

Defendant Solutionz, Inc.

16.     Based upon information and belief, Solutionz is a California (CA) corporation that is

authorized as a foreign corporation to do business in and currently does business in the state of

New York (NY). Solutionz has a principal business address of 901 Bringham Avenue, Los

Angeles, CA 90049.



                                                   4
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 5 of 21




17.    At all relevant times, Solutionz was “an enterprise engaged in commerce” within the

meaning of the FLSA, 29 U.S.C. § 203 (s)(1)(A) because Solutionz conducts business nationally

with clients, vendors and other businesses located in states outside CA including but not limited

to NY and Pennsylvania (PA). Solutionz also transports goods sold in interstate commerce, e.g.

audio / video equipment to client locations nationwide.

18.    Based upon information and belief, Solutionz currently dispatches New York resident

employees to New York State worksites from one of its locations in PA.

19.    At all relevant times, Solutionz was an employer engaged in interstate commerce within

the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a) and employed Plaintiffs within the

meaning of the FLSA.

20.    Based upon information and belief, Solutionz does business nationally, in various states

including but not limited to the states of PA, NY and CA. Currently and to date, Solutionz

dispatches workers in NY or the tri-state area to NY state work projects from its offices in PA.

Based upon information and belief, Soultionz closed all of its NY locations to minimize the cost

of doing business in NY and as a pretextual reason for terminating some or all of its NY

employees without notice during 2020 to avoid paying NY competitive hourly rates and

overtime.

21.    Based upon information and belief, Solutionz has annual revenues far exceeding one

million dollars per annum to satisfy the interstate commerce jurisdictional requirement under

FLSA §201 et seq. Solutionz annual gross volume of sales made, or business done, was not less

than Five Hundred Thousand Dollars ($500,000.00) exclusive of sperate retail excise taxes,

within the meaning of the FLSA, 29 U.S.C. § 203 (s)(1)(A)(ii).




                                                5
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 6 of 21




22.    At all relevant times, Solutionz was a covered employer within the meaning of the FLSA,

29 U.S.C. §203(d), the NYLL §190, the N.Y. Executive Law § 292(5), and the N.Y Admin.

Code. § 8-102(5).

23.    At all relevant times, Solutionz maintained control, oversight, and direction over the

Plaintiffs including timekeeping, payroll and other employment practices that applied to them

Individual Defendants

24.    Based upon information and belief Laura Widmaier was at all relevant times, President

and CEO of Solutionz and worked out of Solutionz headquarters (“HQ”) located in Pittsford,

NY. As an officer and/or shareholder of Solutionz, Widmaier had control and influence over and

was liable for the labor and employment policies and practices of Solutionz.

25.    Based upon information and belief Bill Warnick was at all relevant times CEO of

Solutionz and worked out of Solutionz HQ located in Los Angeles, CA. As an officer and/or

shareholder of Solutionz, Warnick had control and influence over and was liable for the labor

and employment policies and practices of Solutionz.

26.    Based upon information and belief Kirk R. Fernandez is a CEO and founder of Solutionz

and as an officer and/or shareholder of Solutionz, Fernandez had control and influence over and

was liable for the labor and employment policies and practices of Solutionz.

27.    Specifically, the labor and employment policies and practices that were violated by

Defendants in addition to the misclassification of non-exempt employees as exempt employees

to evade payment of overtime wages, were failure to keep wage notices and acknowledgements

mandated under NYLL with attendant penalties of a maximum of five thousand dollars ($5,000)

per employee.




                                                6
          Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 7 of 21




28.     Defendants created and maintained a work environment designed to oppress its

employees to believe they were fortunate to have a job. For fear of losing their jobs if any

employee complained, manual labor employees were compelled to tax their physical capabilities

that caused injury and disability without overtime compensation. On or about August 7, 2020

when Plaintiff Pujols last suffered a serious re-injury to his shoulders on the job, that he injured

years prior also on the job with Solutionz, and Defendants could no longer take advantage of his

physical labor for overtime hours without paying overtime wages, Defendants terminated

Plaintiff Pujols employment on or about August 10, 2020 without notice and shortly after

Plaintiff Pujols’ filed a workers’ compensation claim on or about August 7, 2020.

29.     Pursuant to FLSA, NYLL and New York State Business Corporation Law §630,

Widmaier, Warnick and Fernandez are shareholders, officers and executives who are

individually and personally liable for unpaid overtime wages of Plaintiff Pujols and Collective

Plaintiffs.

Joint Employers

30.     At all relevant times throughout Plaintiff’s employment, Individual Defendants were a

“covered employer” within the meaning of the FLSA, the NYLL and employed or jointly

employed Plaintiff, and is personally liable for the unpaid wages and other damages sought

herein, pursuant to 29 U.S.C. § 203(d), NYLL § 2, N.Y. Executive Law § 296 (1)(a) and (6), and

N.Y. Admin. Code § 8-107 (1) and (7)(v)

31.     At all relevant times throughout Plaintiff’s employment, Individual Defendants

Widmaier, Warnick, Fernandez and Corporate Defendants Solutionz and RTS were joint

employers of Plaintiff, acted in the interest of each other with respect to employees and had

common policies and practices as to wages and hours, pursuant to 29 CFR § 791 .2



                                                  7
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 8 of 21




32.    At all relevant times throughout Plaintiff’s’ employment, Individual Defendants

Widmaier and Warnick had the discretionary power to create and enforce personnel decisions on

behalf of the Corporate Defendant, including but not limited to: hiring and terminating

employees; setting and authorizing issuance of wages: maintaining employee records: setting

Plaintiff’s and other employees’ schedules; negotiating Plaintiff’s rate of pay; instructing,

supervising and training Plaintiff; and otherwise controlling the terms and conditions for the

Plaintiff while he was employed by Defendants.

33.    At all relevant times throughout Plaintiff’s employment, Individual Defendants were

actively involved in the day-today operations of Corporate Defendant by and through their

supervisors and managers.

Defendant Real Time Services, Inc.

34.    Based upon information and belief, Real Time Services, Inc. (RTS) was a New York

state corporation with a principal address of 85 Schmitt Blvd, Farmingdale, NY 11735 that

employed Plaintiff Pujols and some or all of the class Plaintiffs since on or about 2007. At all

relevant times, Plaintiff Pujols reported to the Solutionz / RTS office located at 1001 6th Avenue,

Suite 1202 New York, NY 10018 On or about January 2016, Solutionz acquired RTS, its

video/audio installation business and some or all of its employees including Plaintiff Pujols.

35.    As an employer within the meaning of FLSA and NYLL, RTS is liable to Plaintiff Pujols

and some or all of the class Plaintiffs as predecessor to or joint-employer with Solutionz for

some or all of the FLSA and NYLL violations alleged in this Complaint.

Plaintiff Pujols

36.    Plaintiff Pujols at all relevant times was a resident of New York state, Bronx County.

Plaintiff Pujols and class Plaintiffs worked at client worksites in and around New York City.



                                                 8
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 9 of 21




37.    At all relevant times, Plaintiff was employed by Defendant Corporation within the

meaning of the NYLL §§ 2 and 651

38.    Plaintiff Pujols was employed by Defendant, Solutionz, as an assistant project manager

from on or about 2018 until Plaintiff Pujol was terminated from his employment on or about

August 10, 2020.

39.    From on or about January 2016, Plaintiff Pujols was employed by the Defendant

Solutionz as a manual laborer or field technician.

40.    At all relevant times, Plaintiff Pujols worked approximately sixty (60) to sixty five (65)

hours per workweek or twenty (20) to twenty five (25) hours past 40 hours per workweek.

41.     Throughout the duration of his employment with Solutionz and RTS, Plaintiff Pujols did

not have any supervisory authority, nor did he exercise discretion or independent judgment with

respect to matters of significance. Plaintiff never had any managerial duties, such as hiring and

firing employees, doing payroll and setting employees’ hours of work. Instead, Plaintiff Pujols

was required to perform heavy manual labor and submit timesheets reflecting his actual hours

worked of approximately 60 – 65 hours per workweek despite never receiving overtime wages

for those overtime hours actually worked by him.

42.    From on or about January 2016 to on or about 2018, Plaintiff Pujols worked for Solutionz

as a manual laborer or field technician.

43.    From on or about 2007 to December 2015, Plaintiff worked as a manual laborer or field

technician for Defendant RTS until on or about January 2016 when Solutionz acquired RTS and

its employees including Plaintiff Pujols. From on or about January 2014 through on or about

2018, Plaintiff Pujols worked an average of sixty (60) to sixty-five (65) hours per work week at




                                                 9
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 10 of 21




regular hourly rate of $30 per hour and an overtime rate of $45 per hour which was one and one

half times the regular hourly rate.

44.    Since on or about 2016, Plaintiff Pujols was not paid his overtime wages from

Solutionz/RTS.

45.    Since on or about January 2018, Solutionz misclassified Plaintiff Pujols as exempt and

willfully denied paying Plaintiff Pujols any overtime wages due to him. At all relevant times,

even to the date of his termination from his employment with Solutionz, Plaintiff Pujols worked

approximately sixty (60) to sixty five (65) hours per work week and was not compensated by

Defendants with overtime wages.

46.    Since on or about January 2018, Plaintiff’s regular hourly rate was approximately $37.50

per hour and an overtime hourly rate of $56.25 based on Solutionz annualized salary of $78,000

that was based on a forty (40) hour workweek.

47.    On or about August 7, 2020, Plaintiff Pujols suffered a shoulder injury on the job that

necessitated an emergency hospital visit. Plaintiff Pujols had suffered a previous shoulder injury

on the job on or about 2016. Shortly after Plaintiff Pujols filed a Workers’ Compensation on or

about August 7, 2020 because he injured his shoulders on the job from performing manual labor

Solutionz terminated Plaintiff Pujols on or about August 10, 2020 from his employment with

Solutionz. Specifically, Plaintiff Pujols’ non-exempt duties entailed lifting large video and /or

audio equipment for installation at clients’ worksites in the New York City area.    Plaintiff

Pujols non-exempt manual labor duties did not change since his employment with RTS

predecessor to Solutionz on or about January 2007 even after Plaintiff Pujols was classified as an

exempt assistant manager and salaried on or about 2018. Since on or about 2016, Defendants

failed to pay overtime wages due to Plaintiff Pujols.



                                                10
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 11 of 21




48.      From on or about February 21, 2007 Plaintiff Pujols was employed by Defendants as a

field technician performing manual labor, specifically lifting and carrying heavy video and audio

equipment for installation at client work sites.

49.    At all relevant times, Plaintiff Pujols worked an average of approximately sixty (60) to

sixty five (65) hours per work week. Even after Plaintiff Pujols’ title was changed to Junior

Project Manager, his duties remained the same as when his title was Field Technician. Plaintiff

Pujols had agreed to move into a Junior Project Manager role as an accommodation for his

shoulder injury on or about 2016, believing that it would relieve him of performing manual labor

duties. Plaintiff Pujols had injured his shoulders at work lifting and installing heavy commercial

audio / video equipment on or about 2016. Notwithstanding Plaintiff Pujols’ reliance on a

change in title and duties, Plaintiff Pujols was compelled to suffer continued heavy manual labor

as he did not wish to lose his job as he had young children to financially support. As a

consequence Plaintiff Pujols re-injured his shoulder on or about August 7, 2020 lifting and

installing heavy commercial audio / video equipment. The fact the Plaintiff Pujols injured his

shoulder on or about August 2020 directly supports the fact that his manual labor duties

remained unchanged with his transition into an assistant manager title on or about January 2018.

Plaintiff Pujols’ injury on or about August 7, 2020 was a culmination of continued injury on a

daily basis by performing heavy lifting, holding, and carrying on already injured shoulders,

specifically, torn and scarred rotator muscles.

50.    Shortly after filing his workers’ compensation claim after his emergency room visit on or

about August 7, 2020, Solutionz added insult to injury by terminating Plaintiff Pujols because

they could no longer extract Mr. Pujols’ heavy manual labor averaging sixty (60) to sixty five

(65) hours per week for overtime hours without paying overtime compensation. Solutionz



                                                   11
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 12 of 21




terminated Plaintiff Pujols under the guise of Solutionz’ eliminating the assistant manager

position without any notice whatsoever.

51.    Plaintiff Pujols inquired about overtime wages on or about 2018 with management and

was told that only union workers (who regularly worked on the same construction projects as

Solutionz field technicians), are paid overtime and that Solutionz was not unionized and

therefore its employees were not entitled to overtime pay. Notwithstanding, Plaintiff Pujols was

frequently required to complete or “clean up” union construction workers’ work, tasks or duties

after installing heavy commercial audio / video equipment. Plaintiff Pujols was not compensated

with union wages or overtime wages for performing any of this work.

52.    Plaintiff Pujols regularly worked approximately sixty (60) to sixty five (65) hours per

week and regularly finished union construction workers’ tasks on numerous projects if they were

unfinished causing him and other Plaintiffs to work hours past 40 hours per week without

overtime compensation. Plaintiff Pujols regularly submitted timesheets to Solutionz Human

Resources Department located in Los Angeles CA for his actual hours worked of approximately

sixty (60) to sixty five (65) hours per week but was paid a salary of approximately $78,000 per

year for 40 hour workweeks or $1,500 per 40 hour work week but not paid for any hours worked

past 40 hours per week.

53.    In violation of NYLL, rules and regulations and NYS Department of Labor Wage Order

Plaintiff Pujols and Collective Plaintiffs who were manual laborers were not paid on a weekly

basis but instead were improperly paid on bi-weekly basis.

54.    At all relevant times and throughout the course of Plaintiff Pujols’ employment with the

Defendants, Plaintiff Pujols has suffered long hours approximately twenty (20) to twenty five

(25) hours past 40 hours per week performing heavy manual labor that ultimately and further



                                                12
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 13 of 21




physically disabled Plaintiff Pujols without paying him lawful and due overtime compensation.

At all relevant times, management was aware or should have been aware of their failure to pay

overtime compensation and Defendants’ omission to pay overtime wages was willful.

55.    Defendants retaliated by terminating Plaintiff Pujols on or about August 10, 2020 for his

disability and for filing his Workers Compensation claim and “eliminated” his assistant manager

position in retaliation for his request for an accommodation on or about August 5, 2020. The

termination was also in retaliation for his disability and inability to further provide heavy manual

labor for overtime hours without overtime compensation and for having inquired about being

paid overtime wages.

56.      Based upon information and belief, Solutionz closed all of their physical New York

State offices and some or all of approximately 50 employees of Solutionz were terminated from

their employment without prior notice at various times throughout 2020 without being paid

proper overtime compensation.

57.    Based upon information and belief, Solutionz continues to do business in New York State

and New York County to date by dispatching New York State and tri-state resident workers

remotely from their Pennsylvania offices to minimize the costs of doing business in NY and to

avoid paying competitive NY and/or union hourly and overtime wages.

58.    Based upon information and belief Solutionz is currently performing a multi-million

dollar project in New York City and continues to employ PA residents, New York State residents

and tri-state residents on this project without payment of competitive hourly wages and proper

overtime wages. Defendants terminated Plaintiff Pujols in willful retaliation for his inability to

render manual labor for overtime hours without overtime wages.




                                                 13
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 14 of 21




59.    Based upon information and belief, over approximately 50 other field technicians, and

managers who performed manual labor were willfully not paid overtime wages due to them and

were terminated from their employment from the employer under the guise of permanent office /

plant shut downs without any notice whatsoever.

60.    As a result of Defendants’ actions, of willfully denying overtime wages to their

employees and terminating some employees to avoid paying proper regular and overtime wages,

Plaintiff Pujols and Collective Plaintiffs have suffered great hardship and damages as Defendants

deprived all Plaintiffs of regular and overtime wages during unprecedented difficult economic

times due to the COVID – 19 pandemic and terminated them without prior notice or time to look

for similar employment. Defendants’ actions of permitting Plaintiff Pujols to suffer 20-25 hours

per week of overtime hours of heavy manual labor when he specifically requested a management

position to cease performing those duties, directly and proximately caused Plaintiff Pujols’

permanent and disabling physical injuries. The oppressive environment imposed upon its

employees by Defendants caused them to overtax their physical limits in order for them to

maintain their livelihoods and benefits.

Collective Plaintiffs

70. Similarly situated Plaintiffs were employed by Defendants on a salaried basis since on or

about January 2016 to date, performing manual labor, regularly working or worked hours over

forty (40) hours per week and not paid lawful overtime wages.

71. Pursuant to 29 U.S.C. §§ 203, 207 and 216(b), Plaintiff brings his cause of action as a

collective action under the FLSA on behalf of themselves and the following collective:

All current and former employees employed by Defendants at any time from on or about January

2016 to the present day (the “Collective Action Period”) who worked as non-exempt employees



                                                14
          Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 15 of 21




of the Defendants (the “Collective Action Members”) and were not paid overtime wages for

actual hours worked over forty (40) hours in one workweek.

61.    A collective action is appropriate in these circumstances because Plaintiff and the

Collective Action Members are similarly situated, in that they were all subject to Defendants’

illegal policies of failing to pay overtime wages for overtime hours, specifically hours past 40

hours in a workweek at a rate of one and one half times their regular hourly rate pursuant to

FLSA and NYLL.

62.    Plaintiff and the Collective Action Members have substantially similar non-exempt heavy

manual job duties and were salaried and/or not paid overtime wages for actual overtime hours

worked.

63.    The claims of Plaintiff Pujols stated herein are similar to those of the other former and

current employees as they were all subjected to Defendants’ illegal policies including but not

limited to misclassification of Plaintiff Pujols job title resulting in salaried wages and /or simply

non-payment of overtime wages for actual overtime hours worked.

64.    The FLSA Collective would benefit from the issuance of a court-supervised notice of the

present lawsuit and the opportunity to join in the present action. Those similarly situated

employees are known to Defendants and are readily identifiable and locatable through their

records. These similarly situated employees should be notified of and allowed to opt into this

action, pursuant to 29 U.S.C. § 2l6(b)

                                  FIRST CAUSE OF ACTION

               Violation of Fair Labor Standards Act – Unpaid Overtime Wages

             (Brought on Behalf of Plaintiff Pujols and the Collective Action Members)




                                                  15
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 16 of 21




65.    Plaintiff, on behalf of himself and the Collective Plaintiffs, repeat, reallege and

incorporate by reference each and every allegation previously set forth as if fully set forth herein.

66.    The overtime wage provisions set forth in FLSA, 29 USC §201 et seq. and federal rules

and regulations apply to Defendants and protect Plaintiff Pujols and the Collective Plaintiffs.

67.    Plaintiff Pujols and Collective Plaintiffs regularly worked hours in excess of forty (40)

hours per work week during some if not all work weeks during the relevant time period.

68.    Defendants willfully failed to pay Plaintiff Pujols and Collective Plaintiffs the

appropriate overtime wages for all hours worked in excess of forty (40) hours per workweek, as

required by the FLSA, 29 USC §201 et seq. and attendant federal rules and regulations.

69.    Defendants’ unlawful conduct as described supra was willful and intentional.

Defendants, a large national, sophisticated employers with unlimited resources were aware or

should have been aware that their practices were in violation of overtime wage laws, rules and

regulations as detailed in this Complaint. Defendants have refused to reinstate Plaintiff Pujols to

a similar position and refused to make a good faith effort to comply with the FLSA regarding

compensation of overtime wages to Plaintiff and the FLSA Collective.

70.    Because of Defendants’ violations of the FLSA have been willful, a three-year statute of

limitations applies pursuant to FLSA, 29 U.S.C § 255(a). As a result of Defedants’ willful

violations of the FLSA, Plaintiff Pujols and the FLSA Collective Plaintiffs have been deprived of

overtime compensation in amounts to be determined at the time trial, and are entitled to recovery

of such amounts and liquidated damages, pre-judgment interest, attorney’s fees, costs and other

compensation pursuant to 29 USC 201 et seq.

71.    As a result of the Defendants’ violations of the FLSA, Plaintiffs, and the Collective

Action members have suffered damages by being denied wages at or exceeding the statutory



                                                 16
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 17 of 21




minimum in accordance with the FLSA in amounts to be determined at trial and are thus entitled

to recovery of such amounts, liquidated damages, attorneys’ fees, costs, and other compensation

pursuant to 29 U.S.C. § 216 (b).

                        SECOND CAUSE OF ACTION

        Violation of New York Labor Law – Unpaid Overtime Wages

72.     Plaintiff Pujols repeats, realleges and incorporates by reference each and every allegation

previously set forth as if fully set forth herein.

73.     At all times relevant to this action, Plaintiff Pujols was employed by Defendants

within the meaning of NYLL §651 and 12 NYCRR §142-2.2.

74.     Pursuant to New York Labor Law Article 19, §663 (3), the statute of limitations of six (6)

years further applies to all causes of action beyond the FLSA two (2) or three (3) years statute of

limitations period. 29 U.S.C § 255(a).

75.     Defendants failed to pay Plaintiff Pujols the overtime premium of one and one-half

times the regular hourly rate of pay for all of their overtime hours worked, in violation of the

NYLL, rules and regulations.

76.     Through their knowing or intentional failure to pay Plaintiff Pujols overtime wages

for hours worked in excess of 40 hours per workweek, Defendants have willfully violated

the NYLL, Article 19,§§ 650 et seq., and attendant New York State Department of Labor

Rules, Regulations and wage orders.

77.     Due to Defendants' willful violations of the NYLL, Plaintiff Pujols is entitled to

recover from Defendants his unpaid overtime wages, liquidated damages as provided for by

the NYLL, reasonable attorneys' fees, costs and pre-judgment and post­ judgment interest.

                                   THIRD CAUSE OF ACTION



                                                     17
         Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 18 of 21




             New York Labor Law – Failure to Provide Accurate Wage Statements

78.     Plaintiff Pujols repeats, realleges and incorporates by reference each and every allegation

previously set forth as if fully set forth herein.

79.     Defendants have failed to provide Plaintiff Pujols with complete and accurate wage

statements throughout their employment listing, inter alia, all regular hours of work, her rate of

pay, and the basis of pay, in violation of NYLL § 195(3).

80.     Defendants failed to reflect Plaintiff Pujols’ overtime wages due and/or actual overtime

hours worked on their respective wage statements.

81.     Due to Defendants’ violations of the NYLL, Plaintiff Pujols is entitled to recover from

Defendants’ statutory damages of Two Hundred and Fifty dollars ($250) per workday that the

violation occurred, up to a maximum of Five Thousand Dollars ($5,000), pursuant to NYLL §

198 (1-d).

                                  FOURTH CAUSE OF ACTION

New York Labor Law – Failure to Provide Notice at Time of Hiring AND/OR at the time of

                                      each change in wage rate.

82.     Plaintiff repeats, realleges and incorporates by reference each and every allegation

previously set forth as if fully set forth herein.

83.     Defendants failed to provide Plaintiff Pujols at the time of hiring or at any point

thereafter, a notice containing the rate of pay and basis thereof, whether paid by the hour, shift,

day, week, salary, piece, commission, or other; the regular pay day designated by the employer;

the physical address of the employer’s main office or principal place of business; the telephone

number of the employer, and anything otherwise required by law, in violation of NYLL § 195(1).




                                                     18
           Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 19 of 21




84.        Due to Defendants’ violations of the NYLL § 195(1), Plaintiff Pujols and class Plaintiffs

are entitled to recover from Defendants statutory damages of Fifty dollars ($50)per workday that

the violation occurred, up to a maximum of Five thousand dollars ($5,000) pursuant to NYLL §

198 (1-b).

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Pujols, individually and on behalf of all other similarly

situated former and current employees of Solutionz, prays for the entry of an order and

judgment against Defendants Solutionz, RTS, Warnick, Widmaier and Fernandez jointly

and severally, seeks the following relief:

      A.     Designation of this action as a collective action on behalf of the FLSA Collective

(asserting FLSA claims and state claims) and prompt issuance of notice pursuant to 29

U.S.C. § 216(b) to all similarly situated members of the FLSA opt-in class, apprising them

of the pendency of this action, and permitting them to assert timely FLSA claims and state

claims in this action by filing individual Consent to Sue forms pursuant to 29 U.S.C. § 2 I

6(b)

B.         Issuance of a declaratory judgment that the practices complained of in this

complaint are unlawful pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., New

York Labor Law, Article 19, §§ 650 et seq., and attendant New York State Department of Labor

Rules and Regulations, Wage Orders.

C.         Damages for unpaid overtime wages pay under the FLSA, 29 USC §201 et seq. and an

additional and equal amount as liquidated damages pursuant to 29 U.S.C. § 216(b) and the

supporting United States Department of Labor Regulations in amounts to be determined at the

time of trial;



                                                   19
        Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 20 of 21




D.     Damages for unpaid overtime wages under NYLL, NYS DOL Rules, Regulations and

Wage Orders, and an additional and equal amount as liquidated damages pursuant to NYLL

§198(1-a) and § 663(1) in amounts to be determined at the time of trial;

E.     Civil penalties of Ten Thousand Dollars ($10,000) for each of Defendants’ willful and

repeated violations of the FLSA 29 USC §207, 215(a)(2) pursuant to 29 U.S.C. § 216(a);

F.      An award of statutory penalties of fifty dollars ($50) per work day up to five thousand

dollars ($5,000) for Defendants’ failure to provide Plaintiff Pujols with wage notices at the time

of hiring, or at any point thereafter, pursuant to NYLL § 198 (1-b);

G.     An award of statutory penalties of two hundred fifty dollars ($250) per workday up to

five thousand dollars ($5,000) for Defendants’ failure to provide Plaintiff Pujols with accurate

wage statements, pursuant to NYLL § 198 (1-d);

H.     An award of back wages, front wages, and liquidated damages for the Defendants’

prohibited retaliation against Plaintiff Pujols pursuant to 29 U.S.C. § 215(2);

I.     An award of front pay, lost compensation, and liquidated damages up to a maximum of

Twenty Thousand Dollars ($20,000.00), for Defendants’ prohibited retaliation against Plaintiff

pursuant to NYLL § 215(2)(a);

L.     An award of prejudgment interest pursuant to 28. U.S.C § 1961;

M.     An award of pre-judgement interest of nine per cent per annum (9%) pursuant to the New

York Civil Practice Law and Rules §§ 5001- 5004

N.     An award of post-judgment interest pursuant to 28 U.S.C. § 1961 and/or the New York

Civil Practice Law and Rules § 5003;

O.     An award of attorney’s fees and costs pursuant to 29 U.S.C § 216(b), NYLL §§ 198 and

663(1); and



                                                 20
       Case 1:20-cv-10373-GHW Document 8 Filed 12/10/20 Page 21 of 21




      P.     Such other and further relief as this Court shall deem just and proper.

Dated: New York, NY
       December 9, 2020

                                                   LAW OFFICE OF SUSAM GHIM



                                           By:
                                                   _________________________________
                                                   Susan Ghim
                                                   Attorney for Plaintiff Faustino Pujols
                                                   244 Fifth Avenue, Suite 1434
                                                   New York, New York 10001
                                                   (917) 549-4708
                                                   SGHIMESQ@GMAIL.COM




                                              21
